 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1099 
In the House of Representatives, U. S.,

March 21, 2010
 
RESOLUTION 
Recognizing the 65th anniversary of the Battle of Iwo Jima. 
 
 
Whereas 2010 marks the 65th anniversary of the Battle of Iwo Jima, in which the United States Marine Corps, directly supported by the United States Navy and elements of the United States Army, captured the island of Iwo Jima during World War II;  
Whereas the Battle of Iwo Jima lasted from February 19 to March 26, 1945, and was among the most bitter battles in the history of the Marine Corps;  
Whereas more than 70,000 Marines participated in the Battle of Iwo Jima;  
Whereas 22 Marines, 4 Navy corpsmen, and 1 Navy landing craft commander received the Medal of Honor, the highest award for valor in action against an enemy force which can be bestowed upon an individual serving in the United States Armed Forces, for their service during the Battle of Iwo Jima;  
Whereas half of the awards issued to Marines and Navy corpsmen of the 5th Amphibious Corps were posthumous awards;  
Whereas awards for service during the Battle of Iwo Jima represented more than one-fourth of the 80 Medals of Honor awarded Marines during World War II;  
Whereas, in recognition of the particularly treacherous conditions experienced by Marines, sailors, and soldiers during the Battle of Iwo Jima, Commander in Chief of the Pacific Fleet, Fleet Admiral Chester W. Nimitz stated, Among the Americans who fought on Iwo island, uncommon valor was a common virtue;  
Whereas the raising of the American flag over Mount Suribachi on February 23, 1945, was witnessed by many Marines all over Iwo Jima and the ships at sea and, upon witnessing the sight, Navy Secretary James Vincent Forrestal said, The raising of that flag means a Marine Corps for another five hundred years;  
Whereas Joe Rosenthal’s Pulitzer Prize-winning photograph of the 5 Marines and 1 Navy corpsman raising the American flag over Mount Suribachi during the Battle of Iwo Jima produced an iconic and lasting symbol of the courage and determination that helped achieve victory for the United States Armed Forces during World War II;  
Whereas the Battle of Iwo Jima was a military victory critical to the assault on Japan, providing a base for American fighter escorts and a way station for bombers raiding Japan;  
Whereas the United States success in capturing Iwo Jima was a crucial victory that led to the eventual triumph in the Pacific Theatre during World War II; and  
Whereas over 17,000 Marines were wounded and almost 6,000 Marines made the ultimate sacrifice by giving their lives for their country in the Battle of Iwo Jima: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 65th anniversary of the Battle of Iwo Jima; and 
(2)recognizes and commends all members of the United States Armed Forces who participated in the Battle of Iwo Jima for their service and sacrifice, with particular honor and gratitude given to those gallant Americans who gave their lives in defense of the United States and of freedom during the Battle of Iwo Jima. 
 
Lorraine C. Miller,Clerk.
